Order entered January 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00780-CV

                      IN RE DEDERIAN DEMOND HERRON, Relator

                  Original Proceeding from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03311-E

                                            ORDER
       Before the Court is the “Notice of Appearance and Motion to Remove” filed by Geico

Auto Insurance. Movant asks this Court to order relator to “cease and desist from including any

e-service” on tnicely@geico.com and to remove tnicely@geico.com from relator’s list of service

recipients for this action. Movant also asks this Court to order all e-service providers to “cease

and desist from permitting any e-service” on tnicely@geico.com and to remove

tnicely@geico.com from the list of service recipients for this action.

       Relator has not listed movant as a real party in interest on his filings in this case,

movant’s motion includes no evidence that movant has been served in this case, and movant

presents no authority to establish that this Court is permitted to order relator not to serve movant

with relator’s filings. Moreover, this Court lacks jurisdiction to grant the requested relief as to

the e-service providers. See, e.g., In re Potts, No. 14-14-00388-CV, 2014 WL 2767606, at *2

(Tex. App.—Houston [14th Dist.] June 17, 2014, orig. proceeding) (dismissing petition for writ
of mandamus seeking writ ordering e-service provider to file certain pleadings). Accordingly,

we DENY the motion.

                                                  /s/    ERIN A. NOWELL
                                                         JUSTICE